 
Exhibit 10c(5)

Progress Energy, Inc. 2002 Equity Incentive Plan
(Amended and Restated Effective January 1, 2007)


Section 1.  Purpose
 
Progress Energy, Inc. (hereinafter referred to as the "Sponsor"), a North
Carolina corporation, hereby establishes the 2002 Equity Incentive Plan (the
"Plan") to promote the interests of the Sponsor and its shareholders through the
(i) attraction and retention of executive officers, directors and other key
employees essential to the success of Sponsor and its Affiliates; (ii)
motivation of executive officers, directors and other key employees using
performance-related and stock-based incentives linked to the interests of the
Sponsor's shareholders; and (iii) enabling of such executive officers, directors
and other key employees to share in the long-term growth and success of the
Sponsor and its Affiliates. The Plan permits the grant of Nonqualified Stock
Options, Incentive Stock Options (intended to qualify under Section 422 of the
Internal Revenue Code of 1986, as amended), Stock Appreciation Rights,
Restricted Stock, Performance Shares, Performance Units, and any other Stock
Unit Awards or stock-based forms of Awards as the Committee may determine under
its sole and complete discretion at the time of grant, subject to the provisions
of this Plan document and applicable law. The 1997 Equity Incentive Plan of
Progress Energy, Inc. (the "1997 Plan") shall remain effective with regard to
all Awards made thereunder, but shall be superseded by this Plan with regard to
all Awards after the Effective Date.
 
Section 2.  Effective Date and Duration
 
The Plan was approved by the Board of Directors on March 20, 2002, subject to
approval by the shareholders of the Sponsor. The Plan became effective on the
date of approval of the Plan by the Sponsor's shareholders (the "Effective
Date"). The Plan was further amended and restated effective July 10, 2002, and
amended and restated effective January 1, 2007. The Plan shall expire on the
tenth anniversary of the Effective Date; however, all Awards made prior to, and
outstanding on such date, shall remain valid in accordance with their terms and
conditions.
 
Section 3.  Definitions
 
Except as otherwise defined in the Plan, the following terms shall have the
meanings set forth below:
 
3.1  "Affiliate" means, with respect to Sponsor, any entity that directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with Sponsor.
 
3.2  "Award" means individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Performance Units, Performance Shares, or other Stock Unit
Awards.
 
3.3  "Award Date" or "Grant Date" means the date on which an Award is made by
the Committee under this Plan.
 

--------------------------------------------------------------------------------


3.4  "Award Agreement" or "Agreement" means a written agreement implementing the
grant of each Award signed by an authorized officer of the Sponsor and by the
Participant.
 
3.5  "Beneficial Owner" shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act.
 
3.6  "Board" or "Board of Directors" means the Board of Directors of the
Sponsor.
 
3.7  "Cashless Exercise" means the exercise of an Option by the Participant in
compliance with Section 13(k) of the Exchange Act and with the Federal Reserve
Board's Regulation T (or any successor provision) or as otherwise permitted by
the Committee through the use of a brokerage firm to make payment to the Sponsor
of the exercise price either from the proceeds of a loan to the Participant from
the brokerage firm or from the proceeds of the sale of Stock issued pursuant to
the exercise of the Option, and upon receipt of such payment, the Sponsor
delivers the exercised Stock to the brokerage firm. The date of exercise of a
Cashless Exercise shall be the date the broker executes the sale of exercised
Stock, or if no sale is made, the date the broker receives the exercise loan
notice from the Participant to pay the Sponsor for the exercised Stock.
 
3.8  "Cause" means:
 
(a)  embezzlement or theft from the Company, or other acts of dishonesty,
disloyalty or otherwise injurious to the Company;
 
(b)  disclosing without authorization proprietary or confidential information of
the Company;
 
(c)  committing any act of negligence or malfeasance causing injury to the
Company;
 
(d)  conviction of a crime amounting to a felony under the laws of the United
States or any of the several states;
 
(e)  any violation of the Company’s Code of Ethics; or
 
(f)  unacceptable job performance which has been substantiated in accordance
with the normal practices and procedures of the Company.
 
3.9  "Change in Control" means the earliest of the following dates:
 
(a)  the date any person or group of persons (within the meaning of Section
13(d) or 14(d) of the Securities Exchange Act of 1934), excluding employee
benefit plans of the Sponsor, becomes, directly or indirectly, the "beneficial
owner" (as defined in Rule 13d-3 promulgated under the Securities Act of 1934)
of securities of the Sponsor representing twenty-five percent (25%) or more of
the combined voting power of the Sponsor’s then outstanding securities
(excluding the acquisition of securities of the Sponsor by an entity at least
eighty percent (80%) of the outstanding voting securities of which are, directly
or indirectly, beneficially owned by the Sponsor); or
 

--------------------------------------------------------------------------------


(b)  the date of consummation of a tender offer for the ownership of more than
fifty percent (50%) of the Sponsor’s then outstanding voting securities; or
 
(c)  the date of consummation of a merger, share exchange or consolidation of
the Sponsor with any other corporation or entity regardless of which entity is
the survivor, other than a merger, share exchange or consolidation which would
result in the voting securities of the Sponsor outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving or acquiring entity) more than
sixty percent (60%) of the combined voting power of the voting securities of the
Sponsor or such surviving or acquiring entity outstanding immediately after such
merger or consolidation; or
 
(d)  the date, when as a result of a tender offer or exchange offer for the
purchase of securities of the Sponsor (other than such an offer by the Sponsor
for its own securities), or as a result of a proxy contest, merger, share
exchange, consolidation or sale of assets, or as a result of any combination of
the foregoing, individuals who are Continuing Directors cease for any reason to
constitute at least two-thirds (2/3) of the members of the Board; or
 
(e)  the date the shareholders of the Sponsor approve a plan of complete
liquidation or winding-up of the Sponsor or an agreement for the sale or
disposition by the Sponsor of all or substantially all of the Sponsor’s assets;
or
 
(f)  the date of any event which the Board determines should constitute a Change
in Control.
 
A Change in Control shall not be deemed to have occurred on account of an event
described in paragraphs (a), (b), (c), (d) or (e) of this Section 3.9 until a
majority of the members of the Board receive written certification from the
Committee that such event has occurred. Any determination that an event
described in this Section 3.9 has occurred shall, if made in good faith on the
basis of information available at that time, be conclusive and binding on the
Committee, the Sponsor, the Participants and their beneficiaries for all
purposes of the Plan.
 
3.10  "CEO" means the chief executive officer of the Sponsor.
 
3.11  "Code" means the Internal Revenue Code of 1986, as amended from time to
time.
 
3.12  "Committee" means the Organization and Compensation Committee of the
Board, comprised solely of Outside Directors, which will administer the Plan
pursuant to Section 4 herein.
 
3.13  "Company" means Progress Energy, Inc., including all Affiliates, or any
successor thereto.
 
3.14  "Continuing Director" means the members of the Board as of January 1,
2007; provided, however, that any person becoming a director subsequent to such
date whose election or nomination for election was supported by seventy-five
percent (75%) or more of the directors who then comprised Continuing Directors
shall be considered to be a Continuing Director.
 

--------------------------------------------------------------------------------


3.15  "Covered Participant" means a Participant who is a "covered employee" as
defined in Section 162(m)(3) of the Code, and the regulations promulgated
thereunder.
 
3.16  "Department" means the Human Resources Department of Progress Energy
Service Company, LLC.
 
3.17  "Designated Beneficiary" means the beneficiary designated by the
Participant, pursuant to procedures established by the Department, to receive
amounts due to the Participant or to exercise any rights of the Participant to
the extent permitted hereunder in the event of the Participant's death. If the
Participant does not make an effective designation, then the Designated
Beneficiary will be deemed to be the Participant's estate.
 
3.18  "Disability" means (i) the mental or physical disability, either
occupational or non-occupational in origin, of the Participant defined as "total
disability" in the Long-term Disability Plan of the Sponsor currently in effect
and as amended from time to time; or (ii) a determination by the Committee of
"Total Disability" based on medical evidence that precludes the Participant from
engaging in any occupation or employment for wage or profit for at least twelve
months and appears to be permanent. In the case of Awards of Incentive Stock
Options, "Disability" shall have the meaning set forth in Section 22(e)(3) of
the Code.
 
3.19  "Divestiture" means the sale (including the spin-off) of, or closing by,
the Company of the business operations in which the Participant is employed.
 
3.20  "Early Retirement" means retirement of a Participant from employment with
the Company after age 55, but prior to age 65 under the provisions of the
Sponsor's Pension Plan or the Sponsor's Supplemental Senior Executive Retirement
Plan. In the event of a change in the Sponsor's Pension Plan such that there is
no longer a definition of "Early Retirement" or the Participant is not a
participant in the Sponsor's Pension Plan for purposes of this plan, "Early
Retirement" shall mean retirement before age 65 after reaching the 55th birthday
together with completion of 15 years of Vesting Service, or after completion of
35 years of Vesting Service with no age limitation.
 
3.21  "Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
3.22  "Executive Officer" means an individual designated as an "officer" for
purposes of Section 16 of the Securities Exchange Act of 1934 and as an
"executive officer" for Item 401(b) of Regulation S-K by the Board pursuant to
resolutions adopted by the Board from time to time.
 
3.23  "Fair Market Value" means, on any given date, the closing price of Stock
as reported on the New York Stock Exchange composite tape on such day or, if no
shares of Stock were traded on the New York Stock Exchange on such day, then on
the next preceding day that Stock was traded on such exchange, all as reported
by such source as the Committee may select. In the case of a Cashless Exercise,
Fair Market Value means the price of the Stock at the date and time the broker
executes the sale of exercised Stock.
 
3.24  "Full-time Employee" means an employee of the Company designated by the
Department as being a "regular, full-time employee" who is eligible for all
plans and programs of the Company set forth for such employees. This designation
excludes all part-time, temporary, leased or contract employees and consultants
to the Company.
 

--------------------------------------------------------------------------------


3.25  "Incentive Stock Option" means an option to purchase Stock, granted under
Section 7 herein, which is designated as an incentive stock option by the
Committee and is intended to meet the requirements of Section 422 of the Code.
 
3.26  "Key Employee" means an officer or other employee of the Company who is
selected for participation in the Plan in accordance with Section 4.2.
 
3.27  "Nonqualified Stock Option" means an Option to purchase Stock, granted
under Section 7 herein, which is not intended to be an Incentive Stock Option.
 
3.28  "Normal Retirement" means the retirement of any Participant under the
Sponsor's Pension Plan at age 65. In the event of a change in the Sponsor's
Pension Plan such that there is no longer a definition of "Normal Retirement" or
the Participant is not a participant in the Sponsor's Pension Plan, for purposes
of the Plan "Normal Retirement" shall mean retirement upon attaining the age of
65 years and completing five years of Vesting Service.
 
3.29  "Option" means an Incentive Stock Option or a Nonqualified Stock Option.
 
3.30  "Other Stock Unit Award" means Awards of Stock or other Awards that are
valued in whole or in part by reference to, or are otherwise based on, shares of
Stock or other securities of the Sponsor.
 
3.31  "Outside Director" means a member of the Board of Directors of the Sponsor
who is not an employee of the Company.
 
3.32  "Participant" means a Key Employee or Outside Director who has been
granted an Award under the Plan.
 
3.33  "Performance-Based Exception" means the performance-based exception from
the tax deductibility limitations of Code Section 162(m).
 
3.34  "Performance Measures" mean, unless and until the Committee proposes for
shareholder approval and the Sponsor's shareholders approve a change in the
general performance measures set forth in this article, the attainment of which
may determine the degree of payout and/or vesting with respect to Awards which
are designed to qualify for the Performance-Based Exception, measure(s) chosen
from among the following alternatives:
 
(a)  Total shareholder return (absolute or peer-group comparative)
 
(b)  Stock price increase (absolute or peer-group comparative)
 
(c)  Dividend payout as a percentage of net income (absolute or peer-group
comparative)
 
(d)  Return on equity (absolute or peer-group comparative)
 

--------------------------------------------------------------------------------


(e)  Return on capital employed (absolute or peer-group comparative)
 
(f)  Cash flow, including operating cash flow, free cash flow, discounted cash
flow return on investment, and cash flow in excess of cost of capital
 
(g)  Economic value added (income in excess of capital costs)
 
(h)  Cost per KWH (absolute or peer-group comparative)
 
(i)  Revenue per KWH (absolute or peer-group comparative)
 
(j)  Market share
 
(k)  Customer satisfaction as measured by survey instruments (absolute or
peer-group comparative)
 
(l)  Earnings before interest, and taxes (absolute or peer-group comparative)
 
(m)  Earnings before interest, taxes, depreciation, and amortization (absolute
or peer-group comparative)
 
The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the pre-established Performance Measures; provided,
however, that Awards which are designed to qualify for the Performance-Based
Exception may not be adjusted upward (the Committee shall retain the discretion
to adjust such Awards downward), except to the extent permitted under Code
Section 162(m) and the regulations thereunder to reflect corporate
reorganizations or other events.
 
3.35  "Performance Award" means a performance-based Award, which may be in the
form of either Performance Shares or Performance Units.
 
3.36  "Performance Period" means the time period designated by the Committee
during which performance goals must be met.
 
3.37  "Performance Share" means an Award, designated as a Performance Share,
granted to a Participant pursuant to Section 10 herein, the value of which is
determined, in whole or in part, by the value of Stock in a manner deemed
appropriate by the Committee and described in the Agreement or Sub-Plan.
 
3.38  "Performance Unit" means an Award, designated as a Performance Unit,
granted to a Participant pursuant to Section 10 herein, the value of which is
determined, in whole or in part, by the attainment of pre-established goals
relating to Sponsor's or Company's financial or operating performance as deemed
appropriate by the Committee and described in the Agreement or Sub-Plan.
 
3.39  "Period of Restriction" means the period during which the transfer of
shares of Restricted Stock is restricted, pursuant to Section 9 of the Plan.
 

--------------------------------------------------------------------------------


3.40  "Person" shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
"group" as defined in Section 13(d).
 
3.41  "Plan" means the Progress Energy, Inc. 2002 Equity Incentive Plan as
herein described and as hereafter from time to time amended.
 
3.42  "Restricted Stock" means an Award of Stock granted to a Participant
pursuant to Section 9 of the Plan.
 
3.43  "Rule 16b-3" means Rule 16b-3 under Section 16(b) of the Exchange Act or
any successor rule as amended from time to time.
 
3.44  “Section 409A” means Section 409A of the Code, or any successor section
under the Code, as amended and as interpreted by final or proposed regulations
promulgated thereunder from time to time and by related guidance.
 
3.45  "Section 162(m)" means Section 162(m) of the Code, or any successor
section under the Code, as amended from time to time and as interpreted by final
or proposed regulations promulgated thereunder from time to time.
 
3.46  "Securities Act" means the Securities Act of 1933 and the rules and
regulations promulgated thereunder, or any successor law, as amended from time
to time.
 
3.47  "Secretary" means the corporate secretary of the Sponsor.
 
3.48  "Sponsor" means Progress Energy, Inc., or any successor thereto.
 
3.49  "Sponsor's Pension Plan" means the Progress Energy Pension Plan, as
amended from time to time, and any successor thereto.
 
3.50  "Stock" means the common stock of the Sponsor.
 
3.51  "Stock Appreciation Right" means the right to receive an amount equal to
the excess of the Fair Market Value of a share of Stock (as determined on the
date of exercise) over the Fair Market Value of the Stock on the Award Date of
the Stock Appreciation Right.
 
3.52  "Stock Unit Award" means an Award of Stock or units granted under Section
11 of the Plan.
 
3.53  "Sub-Plan" means a written document that permits the grant of Awards
consistent with the provisions of this Plan.
 
3.54  "Vesting Service" means each year of employment with the Company in which
a Participant works one thousand (1,000) hours.
 

--------------------------------------------------------------------------------


Section 4.  Administration
 
4.1  The Committee. The Plan shall be administered and interpreted by the
Committee which shall have full authority and all powers necessary or desirable
for such administration. The express grant in this Plan of any specific power to
the Committee shall not be construed as limiting any power or authority of the
Committee. In its sole and complete discretion the Committee may adopt, alter,
suspend and repeal any such administrative rules, regulations, guidelines, and
practices governing the operation of the Plan as it shall from time to time deem
advisable. In addition to any other powers and, subject to the provisions of the
Plan, the Committee shall have the following specific powers: (i) to determine
the terms and conditions upon which the Awards may be made and exercised; (ii)
to determine all terms and provisions of each Agreement and/or Sub-Plan, which
need not be identical for types of Awards nor for the same type of Award to
different Participants; (iii) to construe and interpret the Agreements,
Sub-Plans and the Plan; (iv) to establish, amend, or waive rules or regulations
for the Plan's administration; (v) to accelerate the exercisability of any
Award, the length of a Performance Period or the termination of any Period of
Restriction except for Awards to Covered Participants that are intended to
qualify for the Performance-Based Exception, other than as may be otherwise
provided under the terms of such an Award in the event of a Change in Control or
as hereinafter specified; and (vi) to make all other determinations and take all
other actions necessary or advisable for the administration of the Plan,
including a determination of a Change in Control under Section 3.9. The
Committee may take action by a meeting in person, by unanimous written consent,
or by meeting with the assistance of communications equipment which allows all
Committee members participating in the meeting to communicate in either oral or
written form. The Committee may seek the assistance or advice of any persons it
deems necessary to the proper administration of the Plan.
 
4.2  Selection of Participants Other Than Outside Directors. Subject to Section
5 of the Plan, the Committee shall have sole and complete discretion in
determining Key Employees who shall participate in the Plan; provided, however,
the Committee may delegate to the CEO the authority to designate Key Employees
and/or Awards to be made to Key Employees who are not Executive Officers,
subject to any limitations imposed by the Committee on the designation of Key
Employees including a fixed maximum Award amount for any group of Key Employees
and/or a maximum Award amount for any one Key Employee, as determined by the
Committee. Awards made to the Executive Officers shall be determined by the
Committee.
 
4.3  Awards to Outside Directors. Awards to Outside Directors shall be made in
the sole discretion of the full Board of Directors; provided, however, that
Awards of Options to Outside Directors shall be limited to Nonqualified Stock
Options.
 
4.4  Award Agreements and Sub-Plans. Each Award granted under the Plan shall be
granted either under the terms of an Award Agreement and/or a Sub-Plan. Award
Agreements and Sub-Plans shall specify the terms, conditions and any rules
applicable to the Award, including but not limited to the effect of
transferability, a Change in Control, or death, Disability, Divestiture, Early
Retirement, Normal Retirement or other termination of employment of the
Participant on the Award. If the Award is granted under the terms of an Award
Agreement, the Award Agreement shall be signed by an authorized representative
of the Sponsor and the Participant, and a copy of the signed Award Agreement
shall be provided to the Participant. If the Award is granted under the terms
and conditions of a Sub-Plan, the Sub-Plan shall be approved by the Committee as
an Exhibit to the Plan, and a copy of the Sub-Plan or a summary description
thereof shall be provided to each Participant.
 

--------------------------------------------------------------------------------


4.5  Committee Decisions. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan shall be final, conclusive, and binding
upon all persons, including the Company, its employees, Participants, and
Designated Beneficiaries, and the Sponsor's shareholders, except when the terms
of any sale or award of shares of Stock or any grant of rights or Options under
the Plan are required by law or by the Articles of Incorporation or Bylaws of
the Sponsor to be approved by the Sponsor's Board of Directors or shareholders
prior to any such sale, award or grant.
 
4.6  Rule 16b-3, Section 162(m) and Section 409A. Notwithstanding any other
provision of the Plan, the Committee may impose such conditions on any Award,
and the Board may amend the Plan in any such respects, as may be required to
satisfy the requirements of Rule 16b-3, Section 162(m) and Section 409A.
 
4.7  Indemnification of Committee. In addition to such other rights of
indemnification as they may have as Outside Directors or as members of the
Committee, the members of the Committee shall be indemnified by the Sponsor
against reasonable expenses incurred from their administration of the Plan. Such
reasonable expenses include, but are not limited to, attorneys' fees actually
and reasonably incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan or any Award granted or made hereunder, and all amounts
reasonably paid by them in settlement thereof or paid by them in satisfaction of
a judgment in any such action, suit or proceeding, if such members acted in good
faith and in a manner which they believed to be in, and not opposed to, the best
interests of the Company.
 
Section 5.  Eligibility
 
Selection of Participants by the Committee or the CEO under Section 4.2 shall be
subject to the following limitations: (i) no person owning, directly or
indirectly, more than five percent (5%) of the total combined voting power of
all classes of Stock shall be eligible to participate under the Plan; and (ii)
only Full-time Employees shall be eligible to participate under the Plan, except
that Outside Directors may be granted Nonqualified Stock Options or Restricted
Stock Awards in accordance with Section 4.3.
 
Section 6.  Shares of Stock Subject to the Plan
 
6.1  Number of Shares. Subject to adjustment as provided below and except as
otherwise provided in Section 6.4 and Section 6.5 herein, the maximum aggregate
number of shares of Stock that may be issued pursuant to Awards made under the
Plan shall not exceed fifteen million (15,000,000) shares of Stock, which may be
in any combination of Options, Restricted Stock, Performance Shares or any other
right or Option which is payable in the form of Stock. Additionally, shares of
Stock available for issuance on the Effective Date under the 1997 Plan shall be
transferred to the Plan and added to the shares available for the grant of
Awards under this Plan. The maximum aggregate number of shares that may be
granted in the form of Incentive Stock Options shall be ten million
(10,000,000). The maximum aggregate number of shares of Stock that may be
granted in the form of Restricted Stock shall be three million (3,000,000) and
the maximum aggregate number of shares of Stock (or derivatives of shares of
Stock) that may be granted in the form of Performance Shares, Performance Units
or other Stock Unit Awards shall be four million (4,000,000). Shares of Stock
may be available from the authorized but unissued shares of Stock. Except as
provided in Sections 6.2 and 6.3 herein, the issuance of shares of Stock in
connection with the exercise of, or as other payment for, Awards under the Plan
shall reduce the number of shares of Stock available for future Awards under the
Plan.
 

--------------------------------------------------------------------------------


6.2  Lapsed Awards of Forfeited Shares of Stock. In the event that (i) any
Option or other Award granted under the Plan or the 1997 Plan terminates,
expires, or lapses for any reason other than exercise of the Award, or (ii) if
shares of Stock issued pursuant to the Awards are canceled or forfeited for any
reason, the number of shares of Stock available for Awards under the Plan shall
be increased by the number of shares of Stock that were subject to such Award;
provided, however, that this provision shall not be construed to allow for the
issuance of treasury stock.
 
6.3  Delivery of Shares of Stock as Payment. In the event a Participant pays for
any Option or other Award granted under the Plan through the delivery of
previously acquired shares of Stock, the number of shares of Stock available for
Awards under the Plan shall be increased by the number of shares of Stock
surrendered by the Participant, subject to Rule 16b-3 as interpreted by the
Securities and Exchange Commission or its staff; provided, however, that this
provision shall not be construed to allow for the issuance of treasury stock.
 
6.4  Capital Adjustments. The number and class of shares of Stock subject to
each outstanding Award, the maximum number of shares of Stock that may be
subject to an Award under Sections 7.7, 8.5, 9.6, 10.6, and 11.1, the Option
Price (as hereinafter defined) and the aggregate number, type and class of
shares of Stock for which Awards thereafter may be made shall be adjusted in the
case of an event described in subsection (a) or (b) below; provided, however,
that with respect to Incentive Stock Options such adjustment shall be made in a
manner consistent with Section 424(a) of the Code and, with respect to Awards to
Executive Officers, in a manner consistent with the requirements of Section
162(m) of the Code and the regulations promulgated thereunder. Such events
include but are not limited to the following:
 
(a)  If the outstanding shares of Stock of the Sponsor are increased, decreased
or exchanged through merger, consolidation, sale of all or substantially all of
the property of the Sponsor, reorganization, recapitalization, reclassification,
stock dividend, stock split or other distribution in respect to such shares of
Stock, for a different number or type of shares of Stock, or if additional
shares of Stock or new or different shares of Stock are distributed with respect
to such shares of Stock, an appropriate and proportionate adjustment shall be
made in: (i) the maximum number of shares of Stock available for the Plan as
provided in Section 6.1 herein, (ii) the type of shares of Stock or other
securities available for the Plan, (iii) the number of shares of Stock subject
to any then outstanding Awards under the Plan, and (iv) the price (including
exercise price) for each share of Stock (or other kind of shares or securities)
subject to then outstanding Awards, but without change in the aggregate purchase
price as to which such Options remain exercisable or Restricted Stock
releasable.
 

--------------------------------------------------------------------------------


(b)  If other events not specified above in this Section 6.4, such as any
extraordinary cash dividend, split-up, spin-off, combination, exchange of
shares, warrants or rights offering to purchase Stock, or other similar
corporate event affect the Stock such that an adjustment is necessary to
maintain the benefits or potential benefits intended to be provided under this
Plan, then the Committee shall make adjustments to any or all of (i) the number
and type of shares of Stock which thereafter may be optioned and sold or awarded
or made subject to Stock Appreciation Rights under the Plan, (ii) the grant,
exercise or conversion price of any Award made under the Plan thereafter, and
(iii) the number and price (including Exercise Price) of each share of Stock (or
other kind of shares or securities) subject to then outstanding Awards, but
without change in the aggregate purchase price as to which such Options remain
exercisable or Restricted Stock releasable. Any adjustment as provided above for
Awards that are intended to qualify for the Performance-Based Exception shall be
subject to any applicable restrictions set forth in Section 12 or in Section
162(m).
 
Any adjustment made by the Committee pursuant to the provisions of this Section
6.4 shall be final, binding and conclusive. A notice of such adjustment,
including identification of the event causing such an adjustment, the
calculation method of such adjustment, and the change in price and the number of
shares of Stock, or securities, cash or property purchasable subject to each
Award shall be sent to each affected Participant. No fractional interests shall
be issued under the Plan based on such adjustments, and shall be forfeited.
 
6.5  Acquisitions. In connection with the acquisition of any business by the
Company or any of its Affiliates, any outstanding grants, awards or sales of
options or other similar rights pertaining to such business may be assumed or
replaced by grants or awards under the Plan upon such terms and conditions as
the Committee determines. The date of any such grant or award shall relate back
to the date of the initial grant or award being assumed or replaced, and service
with the acquired business shall constitute service with the Company for
purposes of such grant or award. Any shares of Stock underlying any grant or
award or sale pursuant to any such acquisition shall be disregarded for purposes
of applying the limitations, and shall not reduce the number of shares of Stock
available, under Section 6.1 above. Notwithstanding any provision in this Plan
to the contrary, the exercise price of any such Award may be below Fair Market
Value in order to replace the value of another award in the sole discretion of
the Committee.
 
Section 7.  Stock Options
 
7.1  Grant of Stock Options. Subject to the terms and provisions of the Plan and
applicable law, the Committee, at any time and from time to time, may grant
Options to Key Employees, and with respect to Outside Directors pursuant to
approval by the Board, as it shall determine. Except with respect to Outside
Directors, the Committee shall have sole and complete discretion in determining
the type of Option granted, the Option Price (as hereinafter defined), the
duration of the Option, the number of shares of Stock to which an Option
pertains, any conditions imposed upon the exercisability of the Options, the
conditions under which the Option may be terminated and any such other
provisions as may be warranted to comply with the law or rules of any securities
trading system or stock exchange. Notwithstanding the preceding, the Committee
may delegate to the CEO authority to grant options in accordance with Section
4.2. Each Option grant shall have such specified terms and conditions detailed
in an Award Agreement. The Agreement shall specify whether the Option is
intended to be an Incentive Stock Option within the meaning of Section 422 of
the Code, or a Nonqualified Stock Option.
 

--------------------------------------------------------------------------------


7.2  Option Price. The exercise price per share of Stock covered by an Option
("Option Price") shall be determined at the time of grant by the Committee,
subject to Section 6.5 hereof and the limitation that the Option Price shall not
be less than one hundred percent (100%) of the Fair Market Value of the Stock on
the Grant Date.
 
7.3  Exercisability. Options granted under the Plan shall be exercisable at such
times and be subject to such restrictions and conditions as the Committee or the
CEO, as the case may be, shall determine, which will be specified in the Award
Agreement and need not be the same for each Participant. However, no Option may
be exercisable within the first year following the Grant Date, except in the
event of a Change in Control, or after the expiration of ten (10) years from the
Grant Date.
 
7.4  Limitations on Incentive Stock Options. Incentive Stock Options may be
granted only to Participants who are employees of the Sponsor or of a "Parent
Corporation" or "Subsidiary Corporation" (as defined in Sections 424(e) and (f)
of the Code, respectively) at the Grant Date. The aggregate Fair Market Value
(determined as of the time the Stock Option is granted) of the Stock with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under all option plans of the Company and
of any Parent Corporation or Subsidiary Corporation) shall not exceed one
hundred thousand dollars ($100,000). For purposes of the preceding sentence,
Incentive Stock Options will be taken into account in the order in which they
are granted. The per-share exercise price of an Incentive Stock Option shall not
be less than one hundred percent (100%) of the Fair Market Value of the Stock on
the Grant Date, and no Incentive Stock Option may be exercised later than ten
(10) years after the date it is granted. In addition, no Incentive Stock Option
may be issued to a Participant in tandem with a Nonqualified Stock Option.
Further, Incentive Stock Options may not be granted to any Participant who, at
the time of grant, owns stock possessing (after the application of the
attribution rules of Section 424(d) of the Code) more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
Parent Corporation or Subsidiary Corporation, unless the exercise price of the
option is fixed at not less than one hundred ten percent (110%) of the Fair
Market Value of the Stock on the Grant Date and the exercise of such Option is
prohibited by its terms after the expiration of five (5) years from the Grant
Date of such Option.
 
7.5  Method of Exercise. Options shall be exercised by the delivery of a notice
from the Participant to the Secretary (or his or her designee) in the form
prescribed by the Committee setting forth the number of shares of Stock with
respect to which the Option is to be exercised, accompanied by full payment for
the shares of Stock. The Option Price shall be payable to the Sponsor in full in
cash, or its equivalent, or by delivery of shares of Stock (not subject to any
security interest or pledge) valued at Fair Market Value at the time of exercise
or by a combination of the foregoing. In addition, the Committee may permit the
Cashless Exercise of the Option. As soon as practicable after receipt of notice
and payment, the Sponsor shall deliver to the Participant Stock certificates in
an appropriate amount based upon the number of shares of Stock with respect to
which the Option is exercised, issued in the Participant's name.
 

--------------------------------------------------------------------------------


7.6  Notice. Each Participant shall give prompt notice to the Sponsor of any
disposition of shares of Stock acquired upon exercise of an Incentive Stock
Option if such disposition occurs within either two (2) years after the Grant
Date or one (1) year after the date of transfer of such shares of Stock to the
Participant upon the exercise of such Incentive Stock Option.
 
7.7  Maximum Award. The maximum number of shares of Stock that may be granted in
the form of Options pursuant to any Award granted in a single calendar year to
any one Participant shall be two million (2,000,000).
 
7.8  Limitation on Transferability. Solely to the extent permitted by the
Committee in an Award Agreement and subject to the terms and conditions as the
Committee shall specify, a Nonqualified Stock Option (but not an Incentive Stock
Option) may be transferred to members of the Participant's immediate family (as
determined by the Committee) or to trusts, partnerships or corporations whose
beneficiaries, members or owners are members of the Participant's immediate
family, and/or to such other persons or entities as may be approved by the
Committee in advance and set forth in an Award Agreement, in each case subject
to the condition that the Committee be satisfied that such transfer is being
made for estate or tax planning purposes or for gratuitous or donative purposes,
without consideration (other than nominal consideration) being received
therefor. Except to the extent permitted by the Committee in accordance with the
foregoing, an Option shall be nontransferable otherwise than by will or by the
laws of descent and distribution, and shall be exercisable during the lifetime
of the Participant only by such Participant.
 
Section 8.  Stock Appreciation Rights
 
8.1  Grant of Stock Appreciation Rights. Subject to the terms and provisions of
the Plan and applicable law, the Committee, at any time and from time to time,
may grant freestanding Stock Appreciation Rights, Stock Appreciation Rights in
tandem with an Option, or Stock Appreciation Rights in addition to an Option.
Stock Appreciation Rights granted in tandem with an Option or in addition to an
Option may be granted at the time of the Option or at a later time.
 
8.2  Price. The exercise price of each Stock Appreciation Right shall be
determined at the time of grant by the Committee, subject to the limitation that
the grant price shall not be less than one hundred percent (100%) of Fair Market
Value of the Stock on the Grant Date.
 
8.3  Exercise. The Participant shall be entitled to receive payment upon
exercise of a Stock Appreciation Right in accordance with Section 8.4.
 
8.4  Payment. Upon exercise of the Stock Appreciation Right, the Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying (a) the difference between the Fair Market Value of a share of Stock
on the date of Exercise of the Stock Appreciation Right over the grant price
specified in the Award Agreement by (b) the number of shares of Stock with
respect to which the Stock Appreciation Right is exercised.
 

--------------------------------------------------------------------------------


8.5  Maximum Award. The maximum number of shares of Stock that may be subject to
Stock Appreciation Rights granted to any Participant during a single calendar
year shall be two million (2,000,000).
 
Section 9.  Restricted Stock
 
9.1  Grant of Restricted Stock. Subject to the terms and provisions of the Plan
and applicable law, the Committee, at any time and from time to time, may grant
shares of Restricted Stock under the Plan to such Participants, and in such
amounts and for such duration and/or consideration as it shall determine.
Participants receiving Restricted Stock Awards are not required to pay the
Sponsor or the Company therefor (except for applicable tax withholding) other
than the rendering of services and/or other consideration as determined by the
Committee at its sole discretion.
 
9.2  Restricted Stock Agreement. Each Restricted Stock grant shall be evidenced
by an Agreement that shall specify the Period of Restriction; the conditions
which must be satisfied prior to removal of the restriction; the number of
shares of Restricted Stock granted; and such other provisions as the Committee
shall determine. The Committee may specify, but is not limited to, the following
types of restrictions in the Award Agreement: (i) restrictions on acceleration
or achievement of terms or vesting based an any business or financial goals of
the Company, including, but not limited to the Performance Measures set out in
Section 3.33, and (ii) any further restrictions that may be advisable under the
law, including requirements set forth by the Securities Act, any securities
trading system or stock exchange upon which such shares under the Plan are
listed.
 
9.3  Removal of Restrictions. Except as otherwise noted in this Section 9,
Restricted Stock covered by each Award made under the Plan shall be provided to
and become freely transferable by the Participant after the last day of the
Period of Restriction and/or upon the satisfaction of other conditions as
determined by the Committee. Except as specifically provided in this Section 9,
the Committee shall have no authority to reduce or remove the restrictions or to
reduce or remove the Period of Restriction without the express consent of the
shareholders of the Sponsor. If the grant of Restricted Stock is
performance-based, the total Restricted Period for any or all shares or units of
Restricted Stock so granted shall be no less than one (1) year. Any other shares
of Restricted Stock issued pursuant to this Section 9 shall provide that the
minimum Period of Restrictions shall be three (3) years, which Period of
Restriction may permit the removal of restrictions on no more than one-third
(1/3) of the shares of Restricted Stock at the end of the first year following
the Grant Date, and the removal of the restrictions on an additional one-third
(1/3) of the shares at the end of each subsequent year. Notwithstanding the
previous sentence, if a Participant terminates employment from the Company at or
following Early Retirement or Normal Retirement, any time-based Period of
Restriction may be removed at the discretion of the Committee. In no event shall
any restrictions be removed from shares of Restricted Stock during the first
year following the Grant Date, except due to retirement as described in the
preceding sentence or in the event of a Change in Control.
 
9.4  Voting Rights. During the Period of Restriction, Participants in whose name
Restricted Stock is granted under the Plan may exercise full voting rights with
respect to those shares.
 

--------------------------------------------------------------------------------


9.5  Dividends and Other Distributions. During the Period of Restriction,
Participants in whose name Restricted Stock is granted under the Plan shall be
entitled to receive all dividends and other distributions paid with respect to
those shares. If any such dividends or distributions are paid in shares, the
shares shall be subject to the same restrictions on transferability as the
Restricted Stock with respect to which they were distributed.
 
9.6  Maximum Award. The maximum number of shares of Stock that may be granted in
the form of Restricted Stock pursuant to an Award granted to a Participant
during a single calendar year shall be two hundred fifty thousand (250,000).
 
Section 10.  Performance-Based Awards
 
10.1  Grant of Performance Awards. Subject to the terms and provisions of the
Plan and applicable law, the Committee, at any time and from time to time, may
issue Performance Awards in the form of either Performance Units or Performance
Shares to Participants subject to the Performance Measures and Performance
Period as it shall determine. The Committee shall have complete discretion in
determining the number and value of Performance Units or Performance Shares
granted to each Participant. Participants receiving Performance Awards are not
required to pay the Sponsor or a Subsidiary or Affiliate therefor (except for
applicable tax withholding) other than the rendering of services.
 
10.2  Value of Performance Awards. The Committee shall determine the number and
value of Performance Units or Performance Shares granted to each Participant as
a Performance Award. The Committee shall set Performance Measures in its
discretion for each Participant who is granted a Performance Award. The extent
to which such Performance Measures are met will determine the value of the
Performance Unit to the Participant or the number of Performance Shares earned
by the Participant. Such Performance Measures may be particular to a
Participant, may relate to the performance of the Affiliate which employs him or
her, may be based on the division which employs him or her, may be based on the
performance of the Company generally, or a combination of the foregoing. The
terms and conditions of each Performance Award will be set forth in an Agreement
and/or a Sub-Plan.
 
10.3  Settlement of Performance Awards. After a Performance Period has ended,
the holder of a Performance Unit or Performance Share shall be entitled to
receive the value thereof based on the degree to which the Performance Measures
established by the Committee and set forth in the Agreement and/or Sub-Plan have
been satisfied.
 
10.4  Form of Payment. Payment of the amount to which a Participant shall be
entitled upon the settlement of a Performance Award shall be made in cash,
Stock, or a combination thereof as determined by the Committee. Payment may be
made in a lump sum or installments as prescribed by the Committee.
 
10.5  Deferral of Performance Awards. The Committee may permit a Participant to
elect, in accordance with Section 409A and rules prescribed by the Committee,
not to receive a distribution upon the vesting of such Performance Award and
instead have the Company continue to maintain the Performance Award on its books
of account.
 

--------------------------------------------------------------------------------


10.6  Maximum Award. The maximum number of shares of Stock that may be the
subject of a Performance Share Award granted to a Participant in a single
calendar year shall be two hundred fifty thousand (250,000) shares or if less,
ten million dollars ($10,000,000) of Stock (rounded to the nearest whole share).
The maximum amount of compensation payable, without regard to any deferred
amounts, to a Participant pursuant to the grant of Performance Unit Awards in
any calendar year shall be ten million dollars ($10,000,000).
 
Section 11.  Other Stock-Based Awards
 
11.1  Grant of Other Stock-Based Awards. Subject to the terms and provisions of
the Plan and applicable law, the Committee, at any time and from time to time,
may issue to Participants, either alone or in addition to other Awards made
under the Plan, Stock Unit Awards which may be in the form of or based on Stock
or other securities. The maximum number of shares of Stock that may be granted
in any calendar year to a Participant as part of a Stock Unit Award shall be two
hundred fifty thousand (250,000). If the value of any Stock Unit Award is not
based entirely on the value of the underlying Stock, the maximum amount of
compensation payable, without regard to any deferred amounts, to a Participant
pursuant to the grant of all such Stock Unit Awards in any calendar year shall
be two million five hundred thousand dollars ($2,500,000). The Committee, in its
sole and complete discretion, may determine that an Award, either in the form of
a Stock Unit Award under this Section 11 or as an Award granted pursuant to
Sections 7 through 10, may provide to the Participant (i) dividends or dividend
equivalents (payable on a current or deferred basis) and (ii) cash payments in
lieu of or in addition to an Award. Subject to the provisions of the Plan, the
Committee in its sole and complete discretion, shall determine the terms,
restrictions, conditions, vesting requirements, and payment rules (all of which
are sometimes hereinafter collectively referred to as "rules") of the Award. The
Award Agreement and/or Sub-Plan shall specify the rules of each Award as
determined by the Committee. However, each Stock Unit Award need not be subject
to identical rules.
 
11.2  Rules. The Committee, in its sole and complete discretion, may grant a
Stock Unit Award subject to the following rules:
 
(a)  Stock or other securities issued pursuant to Stock Unit Awards may not be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated by a
Participant until the expiration of at least six months from the Award Date,
except that such limitation shall not apply in the case of death or Disability
of the Participant. All rights with respect to such other Stock Unit Awards
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant or his or her guardian or legal
representative.
 
(b)  Stock Unit Awards may require the payment of cash consideration by the
Participant in receipt of the Award or provide that the Award, and any Stock or
other securities issued in conjunction with the Award be delivered without the
payment of cash consideration.
 
(c)  The Committee, in its sole and complete discretion, may establish certain
Performance Measures that may relate in whole or in part to receipt of the Stock
Unit Awards.
 

--------------------------------------------------------------------------------


(d)  Stock Unit Awards may be subject to a deferred payment schedule and/or
vesting over a specified employment period.
 
(e)  The Committee, in its sole and complete discretion, as a result of certain
circumstances, may waive or otherwise remove, in whole or in part, any
restriction or condition imposed on a Stock Unit Award at the time of grant.
 
11.3  Deferral of Stock Unit Awards. The Committee may permit a Participant to
elect, in accordance with Section 409A and rules prescribed by the Committee,
not to receive a distribution upon the vesting of a Stock Unit Award and instead
have the Company continue to maintain the Stock Unit on its books of account.
 
Section 12.  Special Provisions Applicable to Covered Participants.
 
Unless the Committee in its sole discretion determines that any Award made to a
Covered Employee is not intended to qualify for the Performance-Based Exception
under Section 162(m), Awards subject to Performance Measures that are granted to
Covered Participants under this Plan shall be governed by the conditions of this
Section 12, in addition to the requirements of Sections 9, 10, and 11 above.
Should conditions set forth under this Section 12 (when applicable) conflict
with the requirements of Sections 9, 10, and 11, the conditions of this Section
12 shall prevail.
 
(a)  Performance Measures for Covered Participants shall be established by the
Committee in writing prior to the beginning of the Performance Period, or by
such other later date during the Performance Period as may be permitted under
Section 162(m). Performance Measures for Covered Participants may include
alternative and multiple Performance Measures and may be based on one or more
business criteria.
 
(b)  All Performance Measures must be objective and must satisfy third party
"objectivity" standards under Section 162(m).
 
(c)  The Performance Measures shall not allow for any discretion by the
Committee as to an increase in any Award, but discretion to lower an Award is
permissible.
 
(d)  The Award and payment of any Award under this Plan to a Covered Participant
with respect to relevant Performance Period shall be contingent upon the
attainment of the Performance Measures that are applicable to such Covered
Participant. The Committee shall certify in writing prior to payment of any such
Award that such applicable Performance Measures relating to the Award are
satisfied. Approved minutes of the Committee may be used for this purpose.
 
(e)  All Awards to Covered Participants under this Plan shall be further subject
to such other conditions, restrictions, and requirements as the Committee may
determine to be necessary to carry out the purpose of this Section 12.
 

--------------------------------------------------------------------------------


Section 13.  General Provisions
 
13.1  Withholding. The Company shall have the right to deduct or withhold, or
require a Participant to remit to the Company, any taxes, including employment
taxes, required by law to be withheld with respect to the Awards made under this
Plan. In the event an Award is paid in the form of Stock, the Committee may
require the Participant to remit to the Company the amount of any taxes required
to be withheld from such payment in Stock, or, in lieu thereof the Company may
withhold (or the Participant may be provided the opportunity to elect to tender)
the number of shares of Stock equal in Fair Market Value to the amount required
to be withheld.
 
13.2  No Right to Employment. No granting of an Award shall be construed as a
right to employment with the Company.
 
13.3  Rights as Shareholder. Subject to the Award provisions, no Participant or
Designated Beneficiary shall be deemed a shareholder of the Sponsor nor have any
rights as such with respect to any shares of Stock to be provided under the Plan
until he or she has become the holder of such shares. Notwithstanding the
aforementioned, with respect to Stock granted under a Restricted Stock Agreement
under this Plan, the Participant or Designated Beneficiary of such Award shall
be deemed the owner of such shares. As such, unless contrary to the provisions
herein or in any such related Award Agreement, such shareholder shall be
entitled to full voting, dividend and distribution rights as provided any other
Sponsor shareholder.
 
13.4  Construction of the Plan. The Plan, and its rules, rights, Agreements,
Sub-Plans and regulations, shall be governed, construed, interpreted and
administered in accordance with applicable Federal laws, or to the extent that
Federal laws do not apply, the laws of the State of North Carolina. In the event
any provision of the Plan shall be held invalid, illegal or unenforceable, in
whole or in part, for any reason, such determination shall not affect the
validity, legality or enforceability of any remaining provision, or portion of
provision, of the Plan overall, which shall remain in full force and effect.
 
13.5  Amendment of Plan. The Committee or the Board of Directors may amend,
suspend, or terminate the Plan or any portion thereof at any time, provided (a)
such amendment is made with shareholder approval if such approval is necessary
to comply with any tax or regulatory requirement, including for these purposes
any approval requirement for the Performance-Based Exception under Section
162(m), and (b) such amendment may not adjust or amend the exercise price of
Options previously granted to a Participant without further shareholder approval
except as provided in Sections 6.4 and 6.5 hereof. The Committee in its
discretion may amend the Plan so as to conform with any applicable regulatory
requirements subject to any provisions to the contrary specified herein.
 
13.6  Amendment of Award. At any time and in its sole and complete discretion,
the Committee may amend any Award for the following reasons: (i) additions
and/or changes are made to the Code, any federal or state securities law, or
other law or regulations subsequent to the Grant Date, and have an impact on the
Award; or (ii) for any other reason not described in clause (i), provided (a)
such amendment does not adversely affect a Participant or, if it does, provided
the Participant gives his or her consent to such amendment, and (b) such
amendment may not adjust or amend the exercise price of Options previously
granted to a Participant without further shareholder approval except as provided
in Sections 6.4 and 6.5 hereof.
 

--------------------------------------------------------------------------------


13.7  Exemption from Computation of Compensation for Other Purposes. By
accepting an Award under this Plan, each Participant agrees that such Award
shall be considered special incentive compensation and will be exempt from
inclusion as "wages" or "salary" for purposes of calculating benefits under
pension, profit sharing, disability, severance, life insurance, and other
employee benefit plans of the Company, except as otherwise provided in those
benefit plans.
 
13.8  Legend. In its sole and complete discretion, the Committee may elect to
legend certificates representing shares of Stock sold or awarded under the Plan,
to make appropriate references to the restrictions imposed on such shares.
 
13.9  Executive Officers and Covered Participants. All Award Agreements and/or
Sub-Plans for Participants subject to Section 16(b) shall be deemed to include
any such additional terms, conditions, limitations and provisions as Rule 16b-3
requires, unless the Committee in its discretion determines that any such Award
should not be governed by Rule 16b3. All Awards subject to the Performance-Based
Exception shall be deemed to include any such additional terms, conditions,
limitations and provisions as are necessary to comply with the Performance-Based
Compensation exemption of Section 162(m), unless the Committee, in its sole
discretion, determines that an Award to a Covered Participant is not intended to
qualify for the Performance-Based Exception.
 
13.10  Change in Control. In the event of a Change in Control, the Committee may
provide, in its sole and complete discretion, either within the terms of the
Award Agreement or subsequently, for the acceleration of the payment and/or
vesting of any Award, the extension of the time during which an Award is
exercisable to its full term regardless of a Participant's termination of
employment with the Company and/or the release of any restrictions on any Award.
 
13.11  Divestiture. In the event of a Divestiture, the Committee may provide, in
its sole and complete discretion, either within the terms of the Award Agreement
or subsequently, for the acceleration of the payment and/or vesting of any
Award, the extension of the time during which an Award is exercisable to its
full term regardless of a Participant's termination of employment with the
Company and/or the release of any restrictions on any Award or the assumption of
an Award as contemplated in Section 13.14.
 
13.12  Unfunded Obligation. Nothing in this Plan shall be interpreted or
construed to require the Company in any manner to fund any obligation to the
Participants or any Designated Beneficiary. Nothing contained in this Plan nor
any action taken hereunder shall create, or be construed to create a trust of
any kind, or a fiduciary relationship between the Company and/or the Committee,
and the Participants and/or any Designated Beneficiary. To the extent that any
Participant or Designated Beneficiary acquires a right to receive payments under
this Plan, such rights shall be no greater than the rights of any unsecured
general creditor of the Sponsor.
 
13.13  Plan Expenses. All reasonable expenses of the Plan shall be paid by the
Company.
 

--------------------------------------------------------------------------------


13.14  Transfer. The sponsorship of this Plan may be assumed by any Affiliate of
the Sponsor in the case of a reorganization of the Sponsor and its Affiliates,
or by any successor in interest of the Sponsor. Further, in the event any Award
under the Plan is assumed by an Affiliate or another entity in connection with
the disposition or sale of any business of the Sponsor and its Affiliates, the
Award so assumed shall be cancelled under the Plan.
 
13.15  Deferred Compensation. In the event an Award is considered “deferred
compensation,” as defined for purposes of Section 409A, such Award shall be
deemed to include such additional terms, conditions, limitations and provisions
as may be required for it not to be subject to excise tax under Section 409A. In
no event may the time or schedule of any payment of deferred compensation under
the Plan be accelerated except as provided under Section 409A.
 




IN WITNESS WHEREOF, this instrument has been executed this 15th day of December,
2006
 

 
                   PROGRESS ENERGY, INC.




                        By: /s/ Robert B. McGehee
                                                            Robert B. McGehee
                                                               Chief Executive
Officer










































239485 Legal